              Case 19-12220-KBO   Doc 104-3   Filed 11/27/19   Page 1 of 9



                                    EXHIBIT B

                                  Moon Decl~ratian




DOCS LA:324928.146353/001
               Case 19-12220-KBO               Doc 104-3        Filed 11/27/19         Page 2 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


                                                              Chapter 11

                                                              Case No. 19-12220(KBO)




 DECLARATION OF ROBERT MOON IN SUPPORT OF DEBTOR'S MOTION TO
RETAIN PQBDN LLC TO (I)PROVIDE THE DEBTOR A CHIEF RESTRUCTURING
 OFFICER AND (II) DESIGNATE ROBERT MOON AS CHIEF RESTRUCTURING
    OFFICER FOR THE DEBTOR NUNCPRO TUNC TO NOVEMBER 17,2019

                 I, Robert Moon, under penalty of perjury, declare as follows:

                 1.       I am the proposed Chief Restructuring Officer ofthe above-captioned

                                                                                        tion") in
debtor and debtor in possession (the "Debtor"). I submit this declaration (the "Declara

support of the Debtor's Motion to Retain PQBDNLLC to (i) Provide the DebtoN a Chief

                                                                                      for the
RestNuctur^ing Offrcef~ ayzd (ii) Designate Robert Moon crs ChiefRestructuring Offices

                                                                                        d,
Debtor° Nunc PNo Tunc to November 17, 2019(the "Motion").2 Except as otherwise indicate

                                                                                                           the
all statements in this Declaration are based upon my personal knowledge, my review of

                                                                                         d by
Debtor's books and records, relevant documents and other information prepared or collecte

                                                                                                                 l
the Debtor, or my opinion based on my experience with the Debtor's operations and financia

condition. In making my statements based on my review ofthe Debtor's books and records,

                                                                                                         relied upon
relevant documents and other information prepared or collected by the Debtor, I have



                                                                                           Debtor's mailing address is
  'The last four digits of the Debtor's federal. tax ideirtification nu►nber are 8972. The
  91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                                                ascribed in the Motion.
2 Unless otherwise noted, capitalized terms used in this Declaration have the same meanings


llOCS LA:324928.146353/001
                Case 19-12220-KBO             Doc 104-3    Filed 11/27/19    Page 3 of 9




these employees accurately recording, preparing, or collecting such documentation and other

information.
                  2.       I have more than 25 years of financial consulting and management

experience, including financial and operational restructuring, loan workouts, asset disposition,

corporate, strategic, financing and M&A advisory, and business planning. I served as CRO for

Suntech Group which includes Suntech America, Inc., Case No. 15-10054(KBO)pending in this

Court("Suntech") and currently serve as the Plan Administrator in the Suntech case. I have also

been involved in a number of international insolvency proceedings. Prior to serving as Suntech's

CRO,I worked with various clients to provide financial and strategic advisory services. I also

served as CRO for Advantage Rent-a-Car in its chapter 11 proceeding and I served as the chief

financial officer for Global Lighting Technologies.


                               I have considerable experience working with senior management teams in

the areas of financial and operational restructuring, loan workouts, insolvency recovery, asset

disposition, business acquisition, and business planning. In my work in bankruptcy cases, I have

created, directed and implemented insolvency recoveries, overseen restructurings, and overseen

the Bankruptcy Code section 363 sale process.

                   4.          I hold an M.B.A. in Finance/Accounting from Columbia University

 Business School and a B.A. in Economics from Bt~igham Young University.

                   5.          In connection with the engagement proposed in the Motion,PQBDN

 undertook to determine whether it had any conflicts or other relationships that might cause it not

 to be disinterested or to hold or represent an interest adverse to the Debtor. Specifically,

 PQBDN obtained from the Debtor and/or his representatives the names of individuals and



 DOGS I,A:324928.1 46353/001
                Case 19-12220-KBO            Doc 104-3     Filed 11/27/19    Page 4 of 9




entities that inay be parties-in-interest in this case (the "Potential Parties-in-Interest") and such

parties are listed on Schedule 1 annexed hereto. PQBDN has researched its electronic client files

and records to determine its connections with the Potential Parties-in-Interest. As far as I have

been able to ascertain through these efforts, I am unaware of any other current engagements of

PQBDN by the Potential Parties-in-Interest or of any conflict or potential conflict with any of the

Potential Parties-in-Interest. It is possible that PQBDN may now or in the future be retained by

one or more of the Potential Parties-in-Interest in unrelated matters. PQBDN will continue to

analyze any additional Potential Parties-in-Interest that become involved in this proceeding and it

will promptly supplement this disclosure to the Court for any engagements by additional

Potential Parties-in-Interest.

                  6.          Also,PQBDN may be engaged, or may have been engaged, by affiliates

of Potential Parties-in-Interest and PQBDN may have worked with, continue to work with,

and/or have mutual clients with, certain accounting and law firms who appear on the Potential

Parties-in-Interest list. PQBDN may also be engaged, or may have been engaged in the past, by

 committees or groups of lenders or creditors in connection with certain restructuring or

refinancing engagements, which committees or groups include, or included, entities that appear

 on the Potential Parties-in-Interest list.

                  7.          Other• than as disclosed herein, PQBDN has no relationship with the

 Debtor of which I am aware after due inquiry.




 ROCS LA:324928.1 46353/001
               Case 19-12220-KBO            Doc 104-3     Filed 11/27/19    Page 5 of 9




                8.       It is the intention ofPQBDN to seek compensation as described in the

Motion and the Engagement Agreement in accordance with the Bankruptcy Code, the

Bankruptcy Rules, and any and all applicable rules and orders of the Court.

                9.       PQBDN charges its clients for reasonably incurred, out-of-pocket

expenses associated with an assignment. Except as necessary to comply with an applicable order

of the Court, all such expense billings are in accordance with PQBDN's customary practices.

                 10.     In the ninety (90) days prior to the Petition Date,PQBDN received no

payments for professional services performed for the Debtor. As set forth in the Debtor's

                                                                                                 ion of
Schedules, an affiliate of PQBDN owned by Moon received a $20,000 retainer in anticipat

Moon's retention as CRO. However, such amount is in the process of being returned.

                 11.      To the best of my knowledge, the compensation arrangement provided in

                                                                                            by
the Engagement Agreement is consistent with and typical of arrangements entered into

                                                                                       best of
PQBDN and other firms rendering similar services to clients such as the Debtor. To the

                                                                                   any non-affiliated
 my knowledge, there is no agreement or understanding between PQBDN and

                                                                                                  by
 person or entity for sharing compensation received, or to be received, for services rendered

PQBDN persorulel in connection with this Case.

                  12.        Based upon the foregoing, I believe PQBDN is "disinterested" as defined

                                                                                           materially
 in section 101(14) of the Bankruptcy Code and does not hold or represent an interest

 adverse to the Debtor or his estate.

                        I declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury, that the

         foregoing is true and correct to the best of my information, knowledge and belief.




 DOCS LA:324928.146353/001
               Case 19-12220-KBO   Doc 104-3   Filed 11/27/19   Page 6 of 9




Dated: November 27, 2019
                                      /s/Robert Moon
                                      Robert Moon




 ROCS LA:324928.146353/001
              Case 19-12220-KBO          Doc 104-3      Filed 11/27/19        Page 7 of 9



                                             Sci~edule 1

                            Listing of Parties-iii-Interest Re~~ie~vec~ for
                            Current and Recent Former Relationships




DOCS LA:324928.14(353/001
                Case 19-12220-KBO               Doc 104-3         Filed 11/27/19   Page 8 of 9




                                         Potential Parties iii I~iteiest


Yueting Jia



 Bank of Beijing Co., Ltd.(Xiangshuwan Branch)
 Beijing Chuangjin Xingye Investment Center (Limited Pa~~tnership)
 Beijing Haidian Technology Financial Capital Holding Group Co., Ltd.
 BEIJING HUAXINU MOBILE ASST MANAGMENGT CENTER(LLP)
 I3eijing 7iaxin Tengda Infor~jiation Consulting Co., Ltd.
 Beijing Siwei Equity Investment Management Center (Limited
 ParCnership)
 Beijing Yingda Capital Management Co.,Ltd.
  Changjiang Securities (Shanghai) Asset Management Ltd.
  China CITIC Bank Co., Ltd. Head Office Sales Department
  C~-IINA CONSUMER CAPITAL PARTNEKS II LIMITED
  China Merchants Bank Co., Ltd. Shanghai Chuanbei Branch
  China Minsheng Trust Co., Ltd.
  China SoftGrowing Investment(Wuxi)Partnership
  CHINA ZHESHANG BANK CO., LTD.Beijing Branch
  Chongqing Strategic Emerging Industry Le~co Cloud Special Equity
  Investment Fund Partnership (Limited Partnership)
  E-TOWN INTERNATIONAL HOLDING(HONG KONU)CO.,LTD.
  Everbright Xinglong Trust Co., Ltd.
  Guotai Junan Securities Co., Ltd
  I-ionghu Da
  Huafu Securities Co., Ltd.
  Huarong Securities Co., Ltd.
  Huaxin International Trust Co., Ltd.
  Huitian Network Technology Co., Ltd.
  Huizhou Speed &Second Curve Capital Management Partnership
  (Limited Partnership)
  Jiangsu Hongtu Venture Capital Management Co., Ltd.
  Jiangyin Hailan Investment Holding Co., Ltd.
  Jiaxing Haiwen Investment Partnership (Limited Partnership)
  Jinan Rui Si Le Enterpt~ise Management Consulting Limited ParCneiship
  Jinhua Z,umo Network Technology Co., Ltd.
  LeTV Film (Beijing) Co., Ltd.
  Macrolink Group Holdings Co., Ltd.
   Macrolink Holdings Co., I,td.
   Marvel Best Technology Limited
   Nanjing Dejin Investment Management CO., LTD
   Nanjing Kaen Industry and `I'f•ade Co., Ltd.
   Ningbo Hangzhou Bay New Area Leran Investment Management
   Partnership (Limited Par-Luership)




 DOCS LA:324920.4 46353/001
                Case 19-12220-KBO                Doc 104-3         Filed 11/27/19   Page 9 of 9




Orient Securities Co., Ltd.
Oriental Light Consulting Limited
Ping An Bank Co., Ltd. Beijing Branch
Ping An Bank Co., Ltd. Shenzhen Branch
Ping An Securities Co., Ltd.
QC INVESTMENT LTD,
Qingdao Huan~hai Pharmaceutical Football Club Co.,
Quanzhou Ding's Investment Management Co., Ltd
SANPOW~R(HONU KONG)COMPANY LIMITED
Shanghai Biaopu Investment Management Co., Ltd.
Shanghai Haiyue Investment Management Co., Ltd.
Shanghai Junying Asset Management Partnership (Limited Partnership)
Shanghai Lan Cai ~\sset Management Co., Ltd.
Shanghai Leyu Chuangye Investment Management Center(LP)
SHANGI-IAI I..~YU INVESTMENT C~NT~R(LP)
Shenzhen Jincheng Commercial Factoring Co., Ltd.
SHENZHEN L~SHT XING~N VERTICAL
INTEGRATION ECOLOGY FUND MANAGEMENT CO.,LT'll
Shenzhen Winzhongtong Nnn-Financing Guarantee Co., I.,td.
Shenzhen Yingda Capital Management Co., Ltd.
Swift Talent Investments Limited
 Tianjin Nord Investment Co., Ltd.
 TWC Group Co., Ltd.
 Weidong Zhu
 Weihua Qiu
 Western Securities Co., Ltd
 Wuhan Credit Loan Co., Ltd.
 Wuxi Leyike Elech•ic Vehicle Investment Enterprise (Limited Pai~nership)
 WUXI PUL~YONGHUI INVESTMENT ENTERPRISE(LP)
 Xiamen Zejin Fangfu Investment Partnership (Limited Partnership)
 Xinyu Dingfeng Yingtong Investment Management Center (Limited
 Partnership)?
 Xizang Jinmeihua Investment Co., Ltd.
 Yuanxin Xu
 Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd.
 Zhijian Dong
 Zhongtai Venture Capital (Shenzhen) Co., Ltd.
 Zhongying (Tianjin) Supply Chain Management Service Pai~tneiship
 (Limited Partnership)




DOCS LA:324920.4 46353/001
